In re Wallace, Charles; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “I”, No. 317-156; to the Court of Appeal, Fourth Circuit, No. 89KW-1888.
Granted. In light of the relator’s showing of particularized need for the transcripts of opening argument, closing argument and the judge’s charge to the jury, the district court is ordered to provide these documents to the relator. Information from the office of the Clerk of Orleans Criminal District Court establishes that relator may obtain the document relating to particulars by addressing a letter request to the Clerk of Orleans Criminal District Court.